Aulisi, J.
Appeal from a judgment of the Court of Claims which awarded damages for assault, false arrest and imprisonment. There seems to us no serious or substantial dispute as to the commission of the torts alleged, which occurred as the result of a State trooper’s completely unwarranted assumption that at the time of certain prior incidents involving claimant’s companions, claimant had been a passenger in the car which the trooper later stopped and from which he then removed claimant. The proof of damage was not contradicted and the award was not excessive. We find nothing in the exhibits excluded by the trial court that would suggest a different decision of the ease. Judgment affirmed, with costs. Gibson, P. J., Herlihy, Taylor and Hamm, JJ., concur.